     Case 17-22229-GLT        Doc 102    Filed 02/11/21 Entered 02/11/21 17:45:42         Desc Main
                                        Document      Page 1 of 2



                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

      In Re:                                :                    Chapter 13
                                            :
      DAVID O. MARSHALL, SR.,               :                    Case No. 17-22229-GLT
                                            :
                      Debtor,               :                    Related to Doc. Nos. 100 & 101
      ===================================== :
      VISIO FINANCIAL SERVICES, INC.,       :                    Hearing Date: 3/10/2021 at
                                            :                    10:00 a.m.
                      Movant,               :
                                            :
                 vs.                        :
      DAVID O. MARSHALL, SR.,               :
                                            :
                      Respondent,           :

                      DEBTOR’S RESPONSE TO MOTION FOR RELIEF FROM
                          STAY OF VISIO FINANCIAL SERVICES, INC.

              AND NOW comes the Debtor, DAVID O. MARSHALL, SR., by and through the Debtor’s
      Attorney, MICHAEL S. GEISLER, ESQUIRE, and files this Response, of which the following is
      a statement:

1.    Paragraphs 1 through 12 of the Movant’s Motion are admitted.

2.    Paragraph 13 of the Movant’s Motion is denied. The Movant has no cause to have the automatic
      stay terminated. The Movant is adequately protected by a Chapter 13 Plan and an equity cushion.
      The Debtor can repay the advances made by Movant through an Amended Plan.

3.    Paragraph 14 of the Movant’s Motion are requires no response.

               WHEREFORE, the Debtor prays that this Court deny the Movant’s Motion for Relief from
      Stay.
                                                  /s/ Michael S. Geisler

      DATED: 2/11/2021                            ________________________________________
                                                  MICHAEL S. GEISLER, ESQUIRE
                                                  Pa. I.D. No. 39414
                                                  Attorney for Debtor

                                                  201 Penn Center Blvd., Suite 524
                                                  Pittsburgh, PA 15235
                                                  Tele:(412) 613-2133
                                                  E-mail: m.s.geisler@att.net
Case 17-22229-GLT      Doc 102    Filed 02/11/21 Entered 02/11/21 17:45:42          Desc Main
                                 Document      Page 2 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                :                  Chapter 13
                                       :
 DAVID O. MARSHALL, SR.,               :                  Case No. 17-22229-GLT
                                       :
                 Debtor,               :                  Related to Doc. Nos. 100 & 101
 ===================================== :
 VISIO FINANCIAL SERVICES, INC.,       :                  Hearing Date: 3/10/2021 at
                                       :                  10:00 a.m.
                 Movant,               :
                                       :
            vs.                        :
 DAVID O. MARSHALL, SR.,               :
                                       :
                 Respondent,           :

                               CERTIFICATE OF SERVICE


        I, MICHAEL S. GEISLER, ESQUIRE, Attorney for the Debtor, hereby certify that I have
 served a true and correct copy of the within Response upon the following by electronic means:

 RONDA J. WINNECOUR, TRUSTEE
 3250 U.S. Steel Tower
 600 Grant Street
 Pittsburgh, PA 15219

 BRIAN NICHOLAS, ESQUIRE
 KML Law Group, P.C.
 701 Market Street
 Suite 5000
 Philadelphia, PA 19106

                                           /s/ Michael S. Geisler

 DATED: 2/11/2021                          ________________________________________
                                           MICHAEL S. GEISLER, ESQUIRE
                                           Pa. I.D. No. 39414
                                           Attorney for Debtor

                                           201 Penn Center Blvd., Suite 524
                                           Pittsburgh, PA 15235
                                           Tele:(412) 613-2133
                                           E-mail: m.s.geisler@att.net
